            Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
       Respondent,
       v.                                               Criminal Action No.: ELH-16-0548
                                                        Related Civil No.: ELH-20-0943
TI’QUAN DINKINS,
       Petitioner.



                                       MEMORANDUM

       The self-represented Petitioner, Ti’Quan Dinkins, filed a Motion to Vacate, Set Aside, or

Correct Sentence, pursuant to 28 U.S.C. § 2255. ECF 123 (“Motion”). In his Motion, Dinkins

challenges the validity of conviction for brandishing a firearm, in violation of 18 U.S.C. §

924(c), under the rationale of Johnson v. United States, 576 U.S. 591 (2015), and United States

v. Davis, ___ U.S. ___, 139 S. Ct. 2319 (2019). Noting that his § 924(c) conviction was

predicated on the offense of carjacking, under 18 U.S.C. § 2119, Dinkins contends that

carjacking does not qualify as a “crime of violence.”

       The government opposes the Motion. ECF 132. It contends that carjacking under federal

law contains as an element the use of force, violence, or intimidation, or the threat of force or

violence, and therefore it is a crime of violence under the force clause of 18 U.S.C. § 924.

Dinkins has replied. ECF 133; ECF 141.1

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny

the Motion.



       1
           The reply was docketed twice.
              Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 2 of 9



                               I.      Factual and Procedural Background

          On April 27, 2017, the defendant and a codefendant, Jerome Pittman, were charged in a

First Superseding Indictment. ECF 4. Of relevance here, Dinkins was charged with the offenses

of conspiracy to commit carjacking, in violation of 18 U.S.C. § 371 (Count One); carjacking, in

violation of 18 U.S.C. § 2119(1) (Count Four); and using, carrying, and brandishing a firearm

during and in relation to a crime of violence (i.e., carjacking), in violation of 18 U.S.C. § 924(c)

(Count Five). ECF 4. A Second Superseding Indictment, returned on July 6, 2017, named an

additional defendant, Rashad Harris. ECF 34.2 As to Dinkins, the charges were unchanged.

          Count Five of the Second Superseding Indictment charged a violation of § 924(c). The

Count alleged that the § 924 offense was predicated on the crime of carjacking, as charged in

Count Four. Count Five of the Second Superseding Indictment stated, ECF 34 (emphasis

added):

          On or about May 19, 2016, in the District of Maryland, the
          defendants . . . knowingly used, carried, and brandished a firearm during and in
          relation to a crime of violence for which each may be prosecuted in a court of the
          United States, to wit: the carjacking in violation of Title 18, United States Code,
          Section 2119(1) of [Victim] R.S. as charged in Count Four of this Second
          Superseding Indictment.

          The defendant entered a plea of guilty on October 11, 2017, to all three counts with

which he was charged. ECF 63. The plea was tendered pursuant to a Plea Agreement (ECF 64),

under Fed. R. Crim. P. 11(c)(1)(C). According to the terms of the Plea Agreement, the parties

agreed to a total sentence of eight and a half years of imprisonment (i.e., 102 months). Id. ¶ 8(f).

          The Plea Agreement specified that the § 924(c) offense in Count Five was predicated on

the carjacking charged in Count Four. See ECF 64, ¶¶ 3, 4 (summarizing the elements of Counts


          2
         Pittman was also charged with a second carjacking (Count Two), during which he
discharged a firearm (Count Three).

                                                  2
          Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 3 of 9



Four and Five). As to Count Five, it provided, in part, “that the Defendant knowingly used and

carried a firearm during and in relation to the commission of the crime charged in Count Four in

the Second Superseding Indictment, that is carjacking in violation of 18 U.S.C. § 2119”). See

ECF 64, ¶ 4.

       The Plea Agreement also contained a Statement of Facts. Id. at 10-11. As set forth in the

Plea Agreement, on May 19, 2016, the defendant was driving a Mercedes-Benz that had been

reported stolen. Codefendant Pittman was riding in the front passenger seat and the other

codefendant, Harris, was riding in the back. The defendant crashed the vehicle and, because the

car was stolen and the defendant was carrying a firearm, the three occupants abandoned the

vehicle and walked to a nearby gas station, where they were captured on video surveillance

purchasing a few items. Id. at 10.

       A few moments later, the three conspirators carjacked the driver of a Dodge Durango

who was pulling up to a traffic light adjacent to the gas station. The defendant approached the

driver’s side window, brandished a firearm, and pressed the firearm into the driver’s stomach

while stating: “You know what it is.” Pittman entered the front passenger seat as Harris entered

the rear passenger seat. The driver exited his vehicle, the defendant entered the driver’s seat, and

the three drove off. Id.

       The following day, the three conspirators took a “selfie” photograph of themselves in the

Durango, using the victim’s cell phone. Id. at 11. According to the government, the photo was

recovered by the victim from the iCloud. ECF 136 at 3. The defendants were wearing clothing

that matched clothing worn by the individuals captured on the video surveillance at the gas

station. Id. And, the victim identified the men in the photograph as the persons who had

committed the carjacking. Id.



                                                 3
            Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 4 of 9



       Sentencing was held on December 14, 2017. According to the Presentence Report

(“PSR,” ECF 70), the defendant was born in October 1996 and was 21 years old at the time of

sentencing. Id. at 3. He had a final offense level of 19 for Counts One and Four (id. ¶ 27), with

a criminal history category of II. Id.¶ 35. His advisory sentencing guidelines called for a

sentence of 33 to 41 months of incarceration for Counts One and Four, and a mandatory,

consecutive term of 84 months for Count Five. Id. ¶ 59. Thus, the total advisory sentencing

range was 117 to 125 months of imprisonment.

       Defendant was sentenced in accordance with the parties’ Plea Agreement. In particular,

he was sentenced to 18 months’ imprisonment as to Count One, a concurrent term of 18 months’

imprisonment as to Count Four, and 84 months’ imprisonment, consecutive, as to Count Five,

resulting in a below-guidelines sentence of eight and a half years (102 months), with credit

dating from October 7, 2016. ECF 78 (Judgment). Dinkins did not appeal his conviction or

sentence.

       On April 13, 2020, Dinkins filed the Motion. He lists four grounds. But, in effect, he

advances one contention: that his conviction for Count Five, under § 924(c), is unconstitutional

in light of United States v. Davis, 139 S. Ct. 2319 (2019), and United States v. Johnson, 576 U.S.

591 (2015). Among other things, Petitioner asserts that his offense “[i]s not a crime of violence

no one was hurt.” ECF 123 at 4.

                                           II.        Discussion

                                                 A.

       The grounds for collateral relief under 28 U.S.C. § 2255 are narrower than those for relief

on direct appeal. A motion under 28 U.S.C. § 2255 allows a prisoner in federal custody to

challenge the legality of a federal sentence on four grounds: (1) the sentence was imposed in



                                                 4
            Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 5 of 9



violation of the Constitution or laws of the United States; (2) the sentencing court lacked

jurisdiction; (3) the sentence exceeded the maximum authorized by law; or (4) the sentence is

otherwise subject to collateral attack. See 28 U.S.C. § 2255. See Hill v. United States, 368 U.S.

424, 426-27 (1962); United States v. Hodge, 902 F.3d 420, 426 (4th Cir. 2018); United States v.

Middleton, 883 F.3d 485 (4th Cir. 2018); United States v. Newbold, 791 F.3d 455, 459 (4th Cir.

2015).

         Pursuant to § 2255, the Petitioner must establish (1) an error of constitutional magnitude;

(2) a sentence imposed outside the statutory limits; or (3) an error of fact or law so fundamental

as to render the entire proceeding invalid. Moss v. United States, 323 F.3d 445, 454 (6th Cir.

2003). Notably, “an error of law does not provide a basis for collateral attack unless the claimed

error constituted ‘a fundamental defect which inherently results in a complete miscarriage of

justice.’” United States v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill, 368 U.S. at 428).

         Under 28 U.S.C. § 2255(b), the Court must hold a hearing on the motion to vacate,

“[u]nless the motion and the files and records conclusively show that the prisoner is entitled to

no relief . . . .” See, e.g., United States v. White, 366 F.3d 291, 302 (4th Cir. 2004). This is such

a case. No hearing is necessary.

                                                 B.

         As noted, Dinkins relies on the Supreme Court’s ruling in Johnson v. United States, 576

U.S. 591 (2015). ECF 186. In Johnson, the Supreme Court ruled that the residual clause of the

Armed Career Criminal Act’s definition for violent felony, at 18 U.S.C. § 924(e)(2)(B)(ii), was

unconstitutionally vague. Id.




                                                  5
           Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 6 of 9



       Thereafter, the Supreme Court decided Sessions v. Dimaya, 138 S. Ct. 1204 (2018). In

that case, the Supreme Court applied Johnson to the residual clause of the crime of violence

definition in 18 U.S.C. § 16(b). Dimaya, 138 S. Ct. at 1210.

       Dinkins also relies on United States v. Davis, 139 S. Ct. 2319 (2019). The Supreme

Court issued its decision in Davis on June 24, 2019, ruling that the “residual clause” definition of

a crime of violence in 18 U.S.C. § 924(c)(3)(B) was unconstitutionally vague. Davis, 139 S. Ct.

at 2334.

       Under federal law, a person who uses or carries a firearm “during and in relation to any

crime of violence” or who “possesses a firearm” in “furtherance of any such crime” is subject to

conviction for the underlying crime of violence as well as for the firearm offense. United States

v. Taylor, ___ F.3d ___, 2020 WL 6053317 at *2 (4th Cir. Oct. 14, 2020); see 18 U.S.C.

§ 924(c)(1)(A). A crime of violence is defined in 18 U.S.C. § 924(c)(3) as “an offense that is a

felony” and “(A) has as an element the use, attempted use, or threatened use of physical force

against the person or property of another, or (B) that by its nature, involves a substantial risk that

physical force against the person or property of another may be used in the course of committing

the offense.” Subsection (A) of 18 U.S.C. § 924(c)(3) is commonly referred to as the “force

clause” or “elements clause,” while subsection (B) is referred to as the “residual clause.”

       As indicated, in Davis, 139 S. Ct. 2319, the Supreme Court ruled that the residual clause

in § 924(c)(3)(B) was unconstitutionally vague. See id. at 2336. However, Dinkins’s § 924(c)

conviction was not predicated on the residual clause. Rather, it was predicated on his carjacking

offense, as charged in Count Four. Carjacking categorically qualifies as a “crime of violence”

under the force clause.




                                                  6
          Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 7 of 9



       In United States v. Evans, 848 F.3d 242 (4th Cir. 2017), the Fourth Circuit considered

whether carjacking qualifies as a crime of violence within the meaning of § 924(c), even in the

absence of bodily injury to the victim. Id. at 245. It looked to the force clause in 18 U.S.C.

§ 924(c)(3)(A). Id. The Court observed that “physical force” as used in the force clause

“requires the use of violent force,” and this “necessarily ‘connotes a substantial degree of

force.’” Evans, 848 F.3d at 245 (quoting Johnson v. United States, 559 U.S. 133, 140 (2010))

(some internal quotation marks omitted). Further, the Court stated that the “degree of force

employed must be capable of causing physical pain or injury to another person.” Id. (citations

and internal quotation marks omitted).

       In determining whether a particular crime is a crime of violence under the force clause,

the Fourth Circuit applied the categorical approach articulated in Descamps v. United States, 570

U.S. 254 (2013), and other cases. This approach analyzes only the elements of the crime at

issue, not the “means by which the defendant committed the crime.” Evans, 848 F.3d at 246.

       The carjacking statute, § 2119 of 18 U.S.C., states:

       Whoever, with the intent to cause death or serious bodily harm takes a motor
       vehicle that has been transported, shipped, or received in interstate or foreign
       commerce form the person or presence of another by force and violence or by
       intimidation, or attempts to do so, shall [be punished as set forth in subsections
       (1)-(3)].

       Relying on United States v. McNeal, 818 F.3d 141 (4th Cir. 2016), the Evans Court

concluded that carjacking requires the use, attempted use, or threat of physical force, even if the

offense only involves intimidation, because “the term ‘intimidation’ as used in the statutory

phrase ‘by force and violence or intimidation,’ denotes a threat to use violent force.” Evans, 848

F.3d at 246.




                                                7
           Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 8 of 9



         The McNeal case, 818 F.3d 141, on which Evans relied, is also instructive. There, the

Fourth Circuit considered whether bank robbery is a “crime of violence” under the force clause.

The bank robbery statute requires the subject property to be taken “by force and violence, or by

intimidation.” 18 U.S.C. § 2113(a). That phrase is identical to the language used in the

carjacking statute. Compare id. § 2113(a) (“by force and violence, or by intimidation”), with id.

§ 2119 (“by force and violence or by intimidation”). And, the McNeal Court concluded that

bank robbery requires the use, attempted use, or threat of physical force: “A taking ‘by force and

violence’ entails the use of physical force. Likewise, a taking ‘by intimidation’ involves the

threat to use such force.” McNeal, 818 F.3d 153.

         Similarly, the Fourth Circuit has ruled that Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951(a), qualifies as a crime of violence under the force clause of 18 U.S.C. § 924(c). See

United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019), cert. denied sub nom. Uhuru v.

United States, 140 S. Ct. 639 (2019), and Stokes v. United States, 140 S. Ct. 640 (2019).

         In sum, Dinkins’s conviction for carjacking, alleged in Count Four of the Second

Superseding Indictment, qualifies as a crime of violence under the force clause. Therefore, his

conviction in Count Five, under 18 U.S.C. § 924(c), which was predicated on that crime, remains

valid.

                                                III.

         Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. § 2255, this

Court is required to issue or deny a certificate of appealability when it enters a final order

adverse to the applicant. A certificate of appealability is a “jurisdictional prerequisite” to an

appeal from the court’s earlier order. Untied States v. Hadden, 475 F.3d 652, 659 (4th Cir.

2007). A certificate of appealability may be issued “only if the applicant has made a substantial



                                                 8
            Case 1:20-cv-00943-ELH Document 2 Filed 10/29/20 Page 9 of 9



showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where the court denies

a petitioner’s motion on its merits, a petitioner satisfies this standard by demonstrating that

reasonable jurists would find the court’s assessment of the constitutional claims debatable or

wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).

        Reasonable jurists would not find defendant’s claims debatable. Therefore, a certificate

of appealability shall not issue.3

        A separate Order follows.



Date: October 29, 2020                                      /s/
                                                     Ellen L. Hollander
                                                     United States District Judge




        3
         This ruling is without prejudice to Dinkins’s right to seek a certificate of appealability
from the Fourth Circuit.

                                                9
